Citation Nr: 1517533	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-20 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In July 2013, the Veteran filed a timely Substantive Appeal (VA Form 9).  
  
In July 2014, the Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The hearing transcript and the Veteran's Vocational Rehabilitation and Employment folder are contained in the Virtual VA file.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In July 2014, the Veteran's agent submitted medical literature as evidence to support an increased rating for bilateral hearing loss, and as new and material evidence to support reopening previously denied claims for service connection of seizures, low back pain, and a bilateral shoulder disorder; however, no action has been taken on these claims.  As the issues of entitlement to an increased rating for bilateral hearing loss and whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims for service connection of seizures, low back pain, and a bilateral shoulder disorder have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claims.

The Veteran is seeking entitlement to a disability evaluation in excess of 50 percent for his service-connected PTSD and a TDIU.  However, the Board must remand these claims in order to obtain a new VA medical examination prior to their adjudication.  

The most recent VA examination for the Veteran's PTSD was in January 2013.  At that time, the examiner found the Veteran's overall symptom picture to be mild to moderate in intensity.  The Veteran was attending school full time, was obtaining A and B grades, and reported he was able to function in the school environment.  The Veteran reported good relationships with his wife, children, and sister-in-law.  There was little note of any anger on the part of the Veteran.  The only reference arose in the context that the Veteran stated he stopped attending a PTSD group in May 2011, and that the perceived impact of psychotherapy treatments was that the Veteran's wife said that the Veteran was not as angry.

At his July 2014 Board hearing, the Veteran testified that he is angry all of the time about inconsequential things, and that he gets such a rage inside of him that he uses very vulgar language and feels like a volcano that is about ready to erupt.  The Veteran reported that the anger is increasing dramatically.  The Veteran's wife testified that the Veteran has turned on her a couple of times in rage and that she had to quit her job because the Veteran "self-destructs."  The Veteran's wife also testified that the Veteran drives very carelessly and she thinks he is a harm to others sometimes because he is so enraged.  In addition, the Veteran's wife testified that the Veteran's forgetfulness has increased.

While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that, with the passage of more than two years, the January 2013 VA examination is too remote to be considered contemporaneous medical examinations sufficient to ascertain the current level of disability of the Veteran's disability in light of additional evidence added to the record.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  

As the Veteran's and his wife's statements since the January 2013 VA examination suggest a change in the Veteran's symptomatology, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.)  Therefore, this case is remanded for a new VA examination of the Veteran's PTSD.  Additionally, because an evaluation of the Veteran's PTSD necessarily includes an assessment of any impairment of his ability to work and be employed, the Veteran's TDIU claim must be remanded for further development as well.    

The Board also finds that additional development is necessary to determine the status of the Veteran's vocational rehabilitation.  The Veteran's Vocational Rehabilitation and Employment folder was added to Virtual VA on January 23, 2013.  Evidence contained in the file shows the Veteran was attending Dixie Applied Technology College, getting good grades, and was on track to graduate in March 2013.  On remand, the AOJ/AMC is to obtain updated information showing whether the Veteran completed his program and his performance in the program, such as grade transcripts.

In addition, the Board finds that further development is necessary concerning the Veteran's employment history.  At the Board hearing, the Veteran's wife testified that, in his last two jobs, the Veteran was hired by friends who wanted to help the Veteran.  On remand, the AOJ/AMC is to obtain information concerning these two jobs from the Veteran and request information from the employers if it is not already associated with the Veteran's claims file.  The Board notes that the Veteran previously identified the following employers and that records from these employers are associated with the claims file:  Grant MacKay Demolition (01/15/2007 to 1/18/2008 - quit to move); Print Finishing Specialist, Inc. (04/18/2008 to 6/13/2008 - the Veteran moved); and Synergy Pro Consulting (08/18/2008 to 05/12/09 - the Veteran states he was laid off from this position).

Finally, all relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).      
                      
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment to him for PTSD since January 2013.  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of employment of all employers since May 2009, and particularly the two employers alluded to by the Veteran's wife at the July 2014 Board hearing.  

3.  Obtain updated information concerning the status of the Veteran's vocational rehabilitation, such as any additional information added to the Veteran's Vocational Rehabilitation and Employment folder since it was added to Virtual VA on January 23, 2013, and information concerning whether the Veteran completed his program at Dixie Applied Technology College and his performance in the program (e.g., grade transcripts).  

4.  After the development requested above has been completed, schedule the Veteran for a VA examination with an examiner who is qualified to perform an examination for PTSD in the context of a claim for a higher disability rating and to perform an assessment of the Veteran's occupational impairment.  

After the record review and a thorough examination of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following:

The examiner should provide an opinion on the functional impact of the Veteran's PTSD on his ability to work to include reconciling the opinion with the January 22, 2013 VA PTSD examination opinion and January 24, 2013 VA General examination opinion. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

5.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his agent should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.       
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






